LEHAN, Judge.
We affirm defendant’s convictions for trafficking, and conspiracy to traffic, in more than 400 grams of cocaine and for possession of a firearm during the commission of a felony. The trial court did not err in denying defendant’s motion to dismiss which asserted entrapment. The alleged entrapment arose from an undercover police officer’s communications, arranged by an informant, with a codefendant. None of such communications were with defendant whose first contact with the officer was during the actual consummation of the drug transaction on which the convictions were based. See United States v. Mers, 701 F.2d 1321 (11th Cir.1983).
DANAHY, C.J., and FRANK, J., concur.